Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2009

Hagan v. Rogers
Precedential or Non-Precedential: Precedential

Docket No. 07-1412




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Hagan v. Rogers" (2009). 2009 Decisions. Paper 1093.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1093


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              _____________

                  No. 07-1412
                 _____________

   LEWIS IRA HAGAN; JAMES HEMPHILL;
  EFRAIM ESQUILIN; CHRISTOPHER MARK;
  WILLIAM WEISS; CHRISTOS PAPACRISTOS;
LOUIS GEORGE JOHNSTON, JR.; TYMIL MASON;
     CLAUDE FRANKLIN; PETER BRAUN;
     OLIVER MASON; TOBORIS WRIGHT;
    RONALD YOUNG; ALLAN LOVENSON,
                            Appellants

                        v.

        GRACE ROGERS, Administrator;
             GEORGE HAYMAN,
     Commissioner New Jersey State Prisons;
              DR. HOCHBERG,
Doctor Employed By Correctional Medical Services;
 CORRECTIONAL MEDICAL SERVICES, INC.;
   BERNARD GOODWIN, Asst. Administrator

                 _____________


  On Appeal from the United States District Court
           for the District of New Jersey
           (D.C. Civil No. 06-cv-05033)
   District Judge: Honorable Stanley R. Chesler
                  _____________

            Argued February 3, 2009
           Opinion Filed June 19, 2009
                 Before: RENDELL, JORDAN, and ROTH, Circuit Judges

                           ORDER AMENDING OPINION




        Attorneys Joel McHugh and Nancy Winkleman were appointed by this Court as
Amici Counsel on behalf of the Appellants. The opinion filed June 19, 2009 incorrectly
designated Mr. McHugh and Ms. Winkelman as “Counsel for Appellants.” Accordingly
it is hereby ORDERED that the opinion shall be amended to accurately reflect Counsels’
role in the proceedings as follows:

Joel McHugh, Esq. [ARGUED]
Nancy Winkelman, Esq.
Schnader Harrison Segal & Lewis
1600 Market Street, Suite 3600
Philadelphia, PA 19103

Amicus Counsel on behalf of Appellants
Lewis Ira Hagan; James Hemphill; Efraim Esquilin;
Christopher Mark; William Weiss; Christos Papacristos;
Louis George Johnston, Jr.; Tymil Mason; Claude Franklin;
Peter Braun; Oliver Mason; Toboris Wright; Ronald Young;
Allan Lovenson

For the Court,


Marcia M. Waldron, Clerk


Dated: June 29, 2009